— Judgment, Supreme Court, New York County (Harold J. Rothwax, J., at suppression hearing, plea and sentence), rendered February 27, 1991, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a predicate violent felony offender, to a term of 2 Vi to 5 years, unanimously affirmed.
The hearing court properly denied defendant’s application to compel testimony by the arresting officer’s partner, as defendant presented no bona fide factual predicate which demonstrated that such officer possessed noncumulative, material evidence on the seizure issue (People v Witherspoon, 66 NY2d 973, 974).
We find further that defendant entered a knowing, voluntary and intelligent plea of guilty, and that the trial court did not abuse its discretion in denying defendant’s motion to withdraw his plea on the sentencing date (People v Gordon, 162 AD2d 343, lv denied 77 NY2d 838), following repeated rulings, fully supported by the record, that defendant’s claims of ineffective assistance of counsel were baseless (People v Baldi, 54 NY2d 137, 146-147). Concur — Carro, J. P., Milonas, Rosenberger and Asch, JJ.